DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	This is in response to amendment received on 05/04/22. Claims 1-19 have been canceled and claims 20-34 have been newly added. Claims 20-34 are examined herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 31 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There was no support in the originally filed disclosure for the limitation and negative limitation “wherein the protective member is only located in the protected region covering the thumb-crotch region and not located in other regions of the glove”. The disclosure teaches the protective member being in locations other than the thumb crotch region.

 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 and 33 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the protective member is connected to the inner liner. Claim 20 from which claim 32 depends has the colored layer between the protective member and the inner liner. When the colored layer is present beneath the protective layer, the protective layer appears not to be connected to the inner liner, but to the colored layer. It is unclear what structure is being claimed and how the protective member and colored layer are arranged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 32-33 and the claims that depend therefrom are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 32 has the protective member connected to the inner liner, while claim 20 from which claim 32 depends has the protective member connected to the colored layer and the colored layer connected to the inner liner.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.	
Claims 20-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamann (US 8,104,097) in view of Mattesky (US 2009/0126074) and Duncan (US 2009/0077704).
In regard to claim 20, Hamann teaches a liquid proof and heat resistant glove comprising: an inner liner formed in the shape of a glove having a palmar side and a dorsal side (see glove structure of Figure 1, inner liner 134); an outer layer formed from liquid proof material and heat resistant material column 10, lines 4-28), wherein the outer layer is exterior and entirely covers the palmar side, and the dorsal side defining an outer surface (outer layer: 132, Figures 1 and 4); a first finger sleeve defined by the inner liner and outer layer connected together (see figures 1 and 4); a thumb sleeve defined by the inner liner and outer layer connected together (see figures 1 and 4); a protected region including a forefinger boundary edge that extends along a portion of the first finger sleeve and extends 180 degrees around a first longitudinal axis associated with the first finger sleeve, and the protected region including a thumb boundary edge that extends along a portion of the thumb sleeve and extends 180 degrees around a second longitudinal axis associated with the thumb sleeve, and a palmar boundary edge extending along the palmar side between the forefinger boundary edge and the thumb boundary edge, and a dorsal boundary edge extending along the dorsal side between the forefinger boundary edge and the thumb boundary edge (protected region is region of glove as provide by applicant in figure 4 of the instant application, glove of Hamann has this protected region, no additional structure is being claimed of the protective region); a thumb-crotch region of the glove within the protected region and located between the first finger sleeve and the thumb sleeve, and the thumb crotch region extending from the palmar side to the dorsal side between the first finger sleeve and the thumb sleeve (thumb crotch region is region of glove as detailed between the thumb and finger sleeve glove of Hamann has this thumb crotch region, no additional structure is being claimed of the thumb crotch region); and 2a colored layer within the thumb-crotch region that is positioned beneath the outer layer (middle layer 134 is colored layer positioned beneath outer layer 132), and the colored layer (134) positioned above the inner liner (136), wherein the colored layer establishes a visually identifiable color splash effect in the event the outer layer ruptures to alert that the glove is damaged (column 9, lines 22-45).  
However, Hamann fails to teach a protective member integrally molded with the outer layer, protective member located in the protected region and covering the thumb-crotch region and therefore located between the outer layer and the colored layer.
Mattesky teaches a colored protective member (reinforcing member: 14) located in the thumb crotch region of a glove (see figure 1, identifier 14) and the protective member (14) being integrally molded with the outer layer (coating 16)(paragraph 0028 details the molding process). Further, Mattesky teaches the protective member embedded within the outer layer of Hamann which would place the colored layer beneath the outer layer and protective member and above the inner liner.
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Hamann with the molded colored protective member as taught by Mattesky, since the glove of Hamann provided with a protective member molded with the outer layer would provide a glove with even more protective properties and an additional color layer indicating rupture (Mattesky: paragraph 0018 and 0029). 
Further, Hamman fails to teach the outer layer being formed from a material that is liquid impermeable and withstands thermal deformation at a temperature of at least 300°F for a period of at least one second.
 Duncan teaches a glove with an elastomeric/rubber outer surface that is liquid impermeable and withstands thermal deformation at a temperature of at least 300°F and is therefore protectively insulative to a temperature of at least at least 300 degrees F for a period of at least one second (paragraph 0030-0031).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the rubber outer glove layer of Hamann with the high temperature heat resistant rubber outer layer as taught by Duncan, since the rubber outer layer of Hamann provided in a high temperature heat resistant material would teach a glove that can be used in high heat situations without melting while still providing water proof properties (Duncan: paragraphs 0024 0031).

 	In regard to claim 21, the combined references teach wherein the glove further comprising a first color associated with the outer layer and a second color associated with the colored layer beneath the outer layer that is only visual through a rupture in the outer layer and the protective member of Mattesky provided within the outer layer of Hamann as detailed above (see figures 4 and 5A of Hamann: column 22-45).  

 	In regard to claim 22, Hamann teaches wherein the first color is the darkest color of any portion of the liquid proof and heat resistant glove (see column 9, lines 41-45).  

 	In regard to claim 23, Hamann teaches further comprising different color parameters between the first color and the second color (see column 9, lines 41-45).  
 
 	In regard to claim 24, the combined references teach wherein the protective member includes a lower surface (protective member of Mattesky 14 has a lower surface), wherein the colored layer of Hamann would abut a lower surface of the protective member of Mattesky in a thumb webbing region between a first forefinger sleeve and a thumb sleeve (Hamann teaches colored layer: 134 below outer layer: 132 in Figure 4; Mattesky teaches protective member (14) embedded within outer layer (paragraph 0019-0020)).

 	In regard to claim 25, the combined references teach wherein the protective member is a different color than the outer layer, and the different color adapted to visually alert a glove failure occurrence in the outer layer in the thumb crotch region (Hamann teaches different color layers and patterns of the inner liner, colored layer and outer layer: column 10, lines 4-28 and Mattesky teaches the protector being a different color than the outer layer to show rupture: paragraph 0029).  

 	In regard to claim 26, the combined references teach wherein the outer surface defined by the outer layer and is a first color; wherein the colored layer is a lighter and brighter second color adapted to visually identify a glove failure against a visually darker backdrop created by the first color (Hamann teaches different colors and patterns of the different layers: column 10, lines 4-12 and the outer layer being darker and the inner layers getting lighter in color: column 9, lines 22-45). 

 	In regard to claims 27 and 28, the combined references teach wherein the colored layer is formed from a third material applied above the inner liner and below the protective member (Hamann teaches the colored layer: 134 formed from a different color than the other material layers of the glove: column 4, lines 5-18). (Mattesky teaches a colored protective member located below an outer layer and above an inner liner: paragraph 0019). Further, Mattesky teaches the protective member consists essentially of para-aramid material (paragraph 0019 details para-aramid materials). It is noted that the colored layer being formed from paint is a product-by-process limitation that does not require the method of making the colored layer with paint only that the colored layer is colored (see MPEP 2113).

 	In regard to claims 29-30, the combined references teach wherein the protective member consist of/includes para-aramid material (Mattesky: paragraph 0019).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Hamann with the para-aramid protective member of Mattesky, since the glove of Hamann provided with a para-aramid protective member would teach a glove that is not only more protective to objects penetrating the glove, but is also protective to high heat situations.

 	In regard to claim 31, the combined references teach wherein the protective member is only located in the protected region covering the thumb-crotch region and not located in other regions of the glove (protective member 14 is located in the protected region cover the thumb-crotch region and not located in other regions of the tops of the finger and outer hand).

 	 In regard to claim 32, the combined references teach wherein the protective member further comprises: a first surface connected to the inner liner; a second surface opposite the first surface connected to the outer layer of the glove; a perimeter edge bounding the first surface and the second surface; a major axis and a minor axis associated with the first surface, wherein the first surface is longer along the major axis than along the minor axis; and at least one slit interrupting the perimeter edge and the first surface, wherein the at least one slit enables the protective member to bend around one of (a) the thumb sleeve and (b) the first finger sleeve such that the protective member extends over and protects the thumb-crotch region; wherein the protective member is bent to cover the thumb-crotch region adjacent an inner terminal end of the at least one slit (see protective member 14 of Mattesky teaching all of the structure along the major and minor axis: see Figures 1 and 5).  

 	In regard to claim 33, the combined references teach wherein the protective member further comprises: wherein the perimeter edge that is longitudinally aligned relative to the major axis; wherein the at least one slit is aligned substantially parallel to the minor axis; a terminal end of the at least one slit terminating prior to the major axis; a length of the slit measured from the edge to the terminal end of the at least one slit (see protective member 14 of Mattesky teaching all of the structure along the major and minor axis and slit alongside thereof: see Figures 1 and 5).  
 	However, Mattesky fails to specifically teach the length of the slit being in a range from ½ to 3 inches. 
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have determined the proper length of the slit being in the range from ½ inch to 3 inches, or another dimension based upon the size of the glove and therefore the size of the slit to provide proper protection along the wearer’s hand when the glove is worn. 

 	In regard to claim 34, the combined references teach wherein the protective member further comprises: a first portion comprising a first slit; and a second portion joined to the first portion along a slit edge (see first portion slits formed from woven/knit construction as seen in figure 5 and the second portion being the penetrating coating portions of 16: paragraph 0027), wherein the second portion is disposed in the first slit (see protective member of Mattesky: 14, which has a slits there along due to the woven/knit construction of the protective member with coating portion of 16 located in slits: paragraphs 0019, 0020 and 0027).

Terminal Disclaimer
The terminal disclaimer filed 11/16/21 is sufficient to overcome the double patenting rejection to US 10,765,157.

Response to Arguments
Applicant's arguments filed 05/04/22 have been fully considered but they are not persuasive. 
Applicant argues that Hamann in view of Mattesky and Duncan fail to teach the limitations as provided in newly added claims 20-34.
Hamann, Mattesky and Duncan teach the limitations as detailed above in the rejection.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732